DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 Claims 3-4 have been canceled. Claims 1-2, and 5-24 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

           Election/Restrictions

The claims in this application have been the subject of an Election of Species requirement- see the office action mailed on 4/5/19. The Election of Species required the selection of two specific epitopes from one of more tumor associated antigens, where the species of epitopes include those identified by SEQ ID NOS in Tables 1-28. Applicant’s response received on 8/5/19. The applicant elected WITHOUT traverse a first epitope which is SEQ ID NO:23-an epitope from the WT-1 tumor associated antigen, and SEQ ID NO:32-an epitope from the NY-ESO-1 tumor associated antigen. As clearly stated in the office action mailed on 4/5/19, pages 2-3, bridging paragraph, prosecution on the merits is restricted to the invention comprising the elected species of epitopes if no generic claim is held to be allowable. No generic claims have been found allowable. Thus, prosecution remains limited to the elected species of epitopes which are derived from WT-1 and NY-ESO-1 with the sequences of SEQ ID NOS 23 and 32 respectively. Please note, MPEP 819 states:
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03. 

Thus, applicant may not as a matter of right change their election of species, and if applicant presents claims which do not read on the elected species, these claims will be withdrawn from prosecution. 
As set forth in previous office action, claims 5 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/19. Claims 1-4, 6-15, and 17-24 are therefore currently under examination based on the elected species of SEQ ID NO:23 ( an epitope derived from WT-1) and SEQ ID NO:32 (an epitope derived from NY-ESO-1) as at least two of the epitopes encoded by the polynucleotide/viral vector. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

				37 CFR 1.121

	The claim listing provided with the response filed on 11/23/2020 does not comply with 37 CFR 1.121(c). The claim listing identifies the status of claims 3 and 4 as canceled, but includes lined through text of these claims. 37 CFR 1.121(c)(4)(i) states that no text shall be presented for a claim listed as canceled. 
	In the interest of compact prosecution, the claim amendment has been entered. However, future submissions of a claim listing must fully comply with 37 CFR 1.121(c), including proper status identifiers for each claim, or a Notice of Non-Compliant Amendment (37 CFR 1.121) PTO-324 will be mailed to applicant. 

					Claim Interpretation

Applicant has amended claim 1 to recite, “A polynucleotide encoding an alphavirus protein, or a fragment thereof, and two or more epitopes of one or more tumor associated antigens, wherein each epitope is separated by an enzyme cleavage site and wherein the two or more epitopes of one or more tumor associated antigens are derived from the tumor associated antigens: cancer testis antigen (NY-ESO-1 melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin or a combination thereof”. While claim 1, as amended, recites that the polynucleotide encodes two or more epitopes of one or more tumor associated antigens derived from cancer testis antigen (NY-ESO-1), melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin or a combination thereof, the claim does not recite that the polynucleotide sequence consists of sequence encoding only these tumor associated epitopes, and continues to read broadly on the presence of additional coding sequence, including coding sequence for additional epitopes. This is supported by claims 8-10, which recite that the polynucleotide comprises one or more suicide genes, and claim 21, which depends on claim 19, which depends on claim 1, which recites, “.. wherein the polynucleotide encodes two or more epitopes of one or more tumor associated antigens p53, spl7, survivin, pbk, CEA, CA125, or WT1.  Claim 21 does not refer to “said two or more epitopes” and thus appears to recite the presence of sequence within the polynucleotide that encodes additional epitopes to those recited in claim 1. Thus, the polynucleotide as claimed in claim 1 is broadly interpreted as comprising the specific coding sequences set forth in claim 1, and further encompassing additional sequences such as suicide genes, or coding sequence for additional epitopes from tumor associated antigens including WT1 as claimed in the dependent claims. 
Please note that the claim interpretation presented above has been provided to establish the breadth of the claimed invention. Prosecution, however, remains limited to the elected subject matter identified above, which is a polynucleotide which encodes epitopes derived from WT-1 and NY-ESO-1 with the sequences of SEQ ID NOS 23 and 32 respectively. Thus, in view of the amendment to claim 1 and the elected epitopes, the polynucleotide under examination must at least comprise these elected epitopes derived from NY-ESO-1 and WT-1 and at least one additional epitope from NY-ESO-1, melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin.   

Claim Rejections - 35 USC § 103

Amended claims 1-2, 6-7, 11-12, 15, and 17-24 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0249126 (2004), hereafter referred to as Celis, in view of US Patent Application Publication 2011/0064763 (2011), hereafter referred to as Allen et al., Vermeij et al. (2010) Clinical and Developmental Immunology, Vol. 2010, Article ID 891505, pages 1-8, doi:10.1155/2010/891505, Ohminami et al. (2000) Blood, Vol. 95(1), 286-293, and Chen et al. (2000) J. Immunol., Vol. 165, 948-955. Note that claim 4 has been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that claim 1 has been amended to recite that the two or more epitopes of one or more tumor associated antigens are derived from the tumor associated antigens: cancer testis antigen (NY-ESO-1 melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin or a combination thereof, and that none of the references teach or suggest this combination of tumor epitopes encoded by polynucleotide or alphavirus pseudotyped viral vector comprising said polynucleotide as claimed. In this argument, applicant appears to be implying that the polynucleotide may only encoded two or more epitopes derived from cancer testis antigen (NY-ESO-1),  melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin or a combination thereof. However, the polynucleotide as claimed is not so limited as discussed above in detail in the section entitled “Claim Interpretation”. As noted above, the polynucleotide of claim 1 continues to broadly encompass the presence of additional coding sequence, including coding sequence associated with suicide genes, and coding sequence for additional epitopes derived from tumor associated antigens not recited in claim 1, such as WT-1 recited in claim 21. Thus, it is not agreed that the polynucleotide as claimed must only encode two or more epitopes derived from NY-ESO-1,  melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin. Furthermore, should applicant in future amendments to the claims limit the epitopes encoded by polynucleotide to epitopes which exclude the elected species of epitopes, which are SEQ ID NOS 23 and 32 derived from WT-1 and NY-ESO-1 respectively, the claims would no longer read on the elected subject matter and would be withdrawn from prosecution. See also MPEP 819 and the discussion above in the section entitled “Election/Restriction” which notes that applicant is not permitted to shift claims to a non-elected invention/species, even upon filing of an RCE. 
The applicant further reiterates their arguments concerning each cited reference which were addressed in the previous office action. The applicant reiterates that Celis is fatally flawed because Celis does not teach a combination of two or more epitopes of NY-ESO-1 and two or more epitopes of another tumor associated antigen that are separated by cleavage sites, and further that Celis does not teach a nucleic acid encoding an alphavirus protein. The applicant also argues that Celis only provides working examples which utilize a fusion agent expressing a highly immunogenic antigen and a transport domain and that the successful use of these fusion agents provides no reason to modify these teachings. The applicant then argues that Allen does not teach a polynucleotide encoding two or more epitopes or one or more tumor associated antigens, derived from NY-ESO-1. The applicant states that Allen does not teach a vector encoding more than one antigen separated by a furin cleavage site, and further that Allen does not provide working examples which demonstrate induction of an immune response to two or more epitopes of NY-ESO-1 and two or more epitopes of another antigen. The applicant then argues that Vermeij et al. only speculates that a multiepitope vaccine may enhance immunogenicity and does not provide objective evidence that a multiepitope vaccine would induce an immune response against all the encoded epitopes. In regards to Ohminami et al. and Chen et al., the applicant argues that neither reference teaches the specific vectors as claimed and that therefore the skilled artisan would not have been able to use the teachings of either reference to reach the claimed polynucleotides. As a whole, the applicant states that none of the references provides a reason to modify or combine the teachings of these cited references to reach the present invention with any expectation of success. Finally, the applicant provides a synopsis of the working examples using a Sindbis virus vector encoding three different epitopes, an epitope of human NY-ESO-1, an epitope of g70 ( an endogenous murine leukemia virus antigen), and survivin, and states that administration of this vector to mice containing a CT26 tumor expressing NY-ESO-1 resulted in decreased tumor growth and further led to the generation of long-lasting memory CD8+ T cells against multiple TAAs. The applicant concludes that these results represent a superior and unexpected improvement over vaccine vectors in the art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
More specifically, it is noted that the applicant is arguing in part a number of limitations that are not part of the claims as written. For example, applicant states separately in regards to Celis et al. and Allen et al. that neither reference teaches a vector encoding two or more epitopes of NY-ESO-1 and two or more epitopes of another tumor associated antigen that are separated by cleavage sites. The claims as written, however, are not so limited. Independent claim 1 recites that the polynucleotide encodes “two or more epitopes of one or more tumor antigens, wherein each epitope is separated by an enzyme cleavage site”. The limitation “two or more epitopes of one or more tumor antigens” encompasses polynucleotides encoding two epitopes from NY-ESO-1, polynucleotides encoding one epitope from NY-ESO-1 and one epitope from a different tumor antigen recited in claim 1, or a polynucleotide encoding one epitope from NY-ESO-1, one epitope from a different tumor antigen recited in claim 1, and one or more additional epitopes from the same or different additional tumor antigens including those recited in claim 21, such as WT-1. See above discussions concerning the breadth of the claims. Thus, independent claim 1 is not limited to a polynucleotide encoding two or more epitopes from NY-ESO-1 and two or more epitopes from a different tumor antigen listed in claim 1. Furthermore, applicant’s arguments do not take into account the election of species requirement for which applicant elected without traverse an epitope with the sequence of SEQ ID NO:23 (a WT-1 tumor antigen epitope) and an epitope with the sequence of SEQ ID NO:32 (an NY-ESO-1 tumor antigen epitope). As noted in the previous office action and in detail in this action, prosecution of the claims is limited to applicant’s elected species in the absence of an allowable generic claim. There are no allowable generic claims. Thus, applicant’s arguments concerning this alleged limitation are not persuasive. 
In addition, in regards to applicant’s arguments concerning the types, strength, and/or therapeutic effectiveness of immune responses generated against each encoded epitope, it is noted that claims 1-2, 6-7, 11-12, 15, 17-18, and 23-24 are product claims not method claims and do not recite any functional properties for the polynucleotides, vectors, cells, or pharmaceutical compositions. Further, while claims 19-22 do recite a method, the method is for inducing an immune response against a cancer or tumor cell or treating cancer, not limited to any specific type of immune response, or any type of immune response directed specifically to one or more of the epitopes encoded by the polynucleotide, viral particle or viral vector which is administered. Thus, again, applicant has provided arguments concerning limitations not present in the claims as written. Finally, it is noted that independent claim 1 does not limit the cleavage site to a furin cleavage site. Only dependent claims 7 and 24 recite this limitation. 
Turning to the actual teachings of the cited references, Celis was cited for teaching a vector such as a recombinant viral vector comprising a polynucleotide encoding two or more epitopes of one or more tumor associated antigens, wherein each epitope is separated by an enzyme cleavage site such as a furin cleavage site (Celis et al., paragraphs 49, 78, 81, 83, 94-96, and 103). Celis et al. further teaches that the tumor associated antigens are associated with various tumors including ovarian tumors, and that the peptide epitopes derived from the antigen are 8-12 amino acids in length, and more specifically 9 amino acids in length  (Celis et al. paragraphs 59 and 76).  In addition, Celis et al. teaches the administration of the vector to a subject for generation of peptide specific immune response and the treatment or prophylaxis of cancer (Celis et al., paragraphs 106 and 112-115). Celis was not cited for teaching a lentiviral vector pseudotyped with a Sindbis envelope protein as the secondary reference Allen et al. was relied upon for this teaching, although it is noted that Celis’s teachings to use a recombinant viral vector which is a lentivirus vector broadly encompasses this species (Celis, paragraph 100). The applicant appears to discount the teachings of Celis as recited above because the working examples in Celis utilized a chimeric peptide product and did not utilize a viral vector to deliver the two or more peptide epitopes separated by furin cleavage sites to a cell, and the constructs disclosed by Celis further included the HIV-tat protein transduction domain. However, in regards to the presence of HIV-tat, note that the claims as written do not exclude additional elements encoded by the vector. The structural features of the polypeptide encoded by the vector are met as long as the encoded peptide epitopes are separated by a cleavage site. Celis teaches this exact structure. Further, the teachings of Celis are not limited to their working examples. As noted above, Celis et al. clearly teaches vectors, including lentiviral vectors, encoding multiple immunogenic peptides separated one from the other by a furin cleavage site, and that instead of administration of chimeric peptides, a vector encoding the two or more peptide epitopes separated by a furin cleavage site can be administered to cells both in vitro and in vivo (see in particular paragraph 92-101, and 112, and claims 16-17, and 27). The applicant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, specific evidence of success is not a requirement for any one or all of the references cited to establish obviousness. Only a reasonable expectation of success is necessary. In the instant case, Celis teaches that: “Most importantly, experiments with three peptide epitope TAs elicited potent CTL responses specific for all three epitopes when injected into normal mice” (Celis, paragraph 48). Celis further teaches that this was true for weakly immunogenic epitopes as well. (Celis, paragraph 48). This teaching, in combination with the clear teaching of Celis to administer nucleic acid vectors encoding the peptide epitopes in order to generate immune responses, provides a more than reasonable motivation to make polynucleotides encoding at least two epitopes derived from at least 2 antigens, including tumor antigens, separated by furin cleavage site, and more than a reasonable expectation that delivery of the vectors disclosed by Celis would be capable of inducing immune responses against the encoded peptide epitopes. Applicant has provided no evidence to the contrary. Therefore, applicant’s arguments concerning Celis are not found persuasive. 
More importantly, it is reiterated that the rejection of record was not based solely on Celis. The rejection of record acknowledged that Celis et al. , while teaching lentiviral vector encoding more than one tumor antigen peptide epitope separated by furin cleavage sites, differs from the instant invention as claimed by not teaching that the lentiviral vector is a lentivirus pseudotyped with a sindbis envelope protein. Allen et al. was cited to supplement Celis by teaching genetically engineered lentivirus vectors pseudotyped with a Sindbis virus E2 envelope protein, where the viral genome comprises a sequence encoding the Sindbis virus E2 envelope protein and a sequence encoding a tumor associated antigen (Allen et al., paragraphs 10, 12, and 85).  Allen et al. further teaches that the Sindbis pseudotyped lentivirus vector encoding an antigen can be used as a vaccine for treating a subject (Allen et al., page 16). In addition, Allen et al. teaches that the vector can encode more than one antigen (Allen et al., paragraph 82). Allen et al. also teaches that the vector can encode the multiple elements, such as sequences encoding an antigen and viral elements, where the individual genetic elements are separated by a furin cleavage site (Allen et al., paragraph 86). As with the teachings of Celis, the applicant argues that Allen does not teach all the limitations of the vectors as claimed and did not provide working examples of a vector encoding multiple epitopes. In response, Allen was cited to supplement Celis and was not intended to cite every limitation in the claimed vectors. Also, as noted above, working examples of the teachings and suggestion in Allen are not required to establish obviousness. Based on the teachings of Allen et al. that Sindbis pseudotyped lentiviral vectors can be used effectively to express tumor antigens in methods of immunizing and method of treating a subject, and further that the lentiviral vectors can include multiple genetic elements separated by furin cleavage sites, it is maintained that it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the Sindbis pseudotyped lentiviral vector taught by Allen et al. as the lentiviral vector in the methods of Celis with a reasonable expectation of success.
The rejection of record further acknowledged that Celis and Allen et al. differ from the instant claims by not teaching that the two or more peptide epitopes include peptide epitopes derived from WT1 and NY-ESO-1, and most specifically are the peptide epitopes as set forth in SEQ ID NOS 23 and 32- the elected species. Vermeij et al., Ohminami et al., and Chen et al. were cited to provide motivation to incorporate epitopes from the tumor antigens WT1 and NY-ESO-1 in a multi-epitope vaccine comprising a viral vector as taught by Celis et al. in view of Allen. As such, none of Vermeij et al., Ohminami et al., and Chen et al. were cited to provide teachings or motivation towards the use of a lentiviral vector pseudotyped with a Sindbis virus envelope protein encoding multiple antigen epitopes as claimed or even nucleic acids encoding multiple antigen epitopes separated by cleavage sites. Vermeij et al. was cited to supplement Celis and Allen et al. by teaching the development of universal multiepitope vaccines useful for treating ovarian cancer. Specifically, Vermeij et al. teaches that since solid tumors often exhibit heterogeneous protein expression, multiantigen vaccines offer greater therapeutic potential and can further compensate for antigen-loss variants (Vermeij et al., page 2). Vermeij et al. further teaches a combination of WT-1 and NY-ESO-1 epitopes or WT-1, NY-ESO-1, survivin, SP17, and p53 epitopes for immunotherapy of ovarian cancer, where the combined expression of these antigen epitopes is capable of targeting greater than 95% of ovarian tumors (Vermeij et al., Table 5, page 5). Please note that this combination of peptide epitopes taught by Vermeij et al. addresses the limitations concerning peptide epitopes recited in both independent claim 1, and dependent claim 21, where NY-ESO-1 peptide epitope(s)  and survivin peptide epitope(s) are recited in claim 1, and WT-1 peptide epitopes and p53 peptide epitopes are recited in claim 21. Again, it is noted that the polynucleotide as claimed broadly encompasses the inclusion of additional epitopes in addition to those specifically recite in claim 1, as evidenced by claim 21.  While Vermeij et al. does not teach specific peptide epitopes of WT-1 and NY-ESO-1 which are SEQ ID NOS 23 and 32 respectively, both of these peptide epitopes were known in the prior art as being peptide epitopes capable of generating tumor-reactive CTL as evidenced by Ohminami et al. who discloses a WT-1 peptide with the sequence of SEQ ID NO:23 and Chen et al. who discloses the sequence of SEQ ID NO:32 (Ohminami et al., pages 286-287, and Chen et al., page abstract and Table I). Therefore, in view of the motivation provided by Vermeij et al. to utilize a multi-epitope approach to treating ovarian cancer using peptide epitopes derived from at least WT-1 and NY-ESO-1, and further including epitopes from survivin and p53 and the further teachings of Ohminami et al. and Chen et al. for WT-1 and NY-ESO-1 epitopes 100% identical to SEQ ID NOS 23 and 32 and which are capable of stimulating tumor specific CTL, it is maintained that it would have been prima facie obvious to the skilled artisan at the time of filing to make a viral vector or Sindbis pseudotyped lentiviral vector as taught by Celis in view of Allen et al. comprising sequence encoding at least SEQ ID NO:23 (WT-1) and SEQ ID NO:32 (NY-ESO-1) separated by a furin cleavage site and further sequence encoding peptide epitopes derived from survivin and p53 also separated by furin cleavage sites, and to use said virus to treat ovarian cancer with a reasonable expectation of success. 
Finally, applicant’s reiterates their arguments that the results reported in their working examples represent an unexpected result over the prior art, it is noted, as in the previous office action, that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. MPEP 716.01(c). Second, it is further noted that whether any unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, a greater, or greater than additive, effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected MPEP 716.02 (a) and (d). In the instant case, the claims have been subject to an election of species requirement and the elected species currently under examination are the WT-1 peptide epitope of SEQ ID NO:23 and the NY-ESO-1 peptide epitope of SEQ ID NO:32, applicant’s working example-the evidence of allegedly unexpected results- utilized a Sindbis virus vector encoding three epitopes, an NY-ESO-1 epitope (SEQ ID NO:3), a GP70 epitope (SEQ ID NO:280), and a survivin epitope (SEQ ID NO:4). The peptide epitopes utilized do not include a WT-1 epitope, specifically SEQ ID NO:23, and further do not include the specific NY-ESO-1 epitope currently under examination, specifically SEQ ID NO:32. In addition, it is noted that applicant’s working example does not meet the limitations of either claim 1 or claim 21 in terms of peptide epitopes encoded by the virus. It is also noted that the instant rejection of record addressed obviousness of a sindbis virus glycoprotein pseudotyped lentiviral vector. Thus, applicant’s working example does not provide any results which directly read on claims as amended and further on the elected species of peptide epitopes or on the specific vector taught by the cited prior art. Furthermore, while applicant’s results show reduced tumor growth in mice bearing a CT26 tumor when vaccinated with the sindbis virus encoding these three NY-ESO-1, GP70, and survivin epitopes compared to mice vaccinated with a sindbis virus encoding only the NY-ESO-1 epitope, these results are not unexpected as Celis et al. demonstrates that a multi-epitope polypeptide comprising three different peptide epitopes separated by furin cleavage sites was substantially more effective in stimulating peptide specific CTL in vitro than single peptide epitopes and that the enhanced CTL response was observable in vivo where vaccination with the multi-epitope polypeptide enhanced CTL response to the individual peptide epitopes, include weakly immunogenic epitopes from tumors (Celis et al., Figures 9 and 12). Thus, for the reasons set forth above, it is maintained that applicant’s allegations of unexpected results are not found persuasive in overcoming the rejection of record. 

Amended claims 1-2, 6-15, and 17-24 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0249126 (2004), hereafter referred to as Celis, in view of US Patent 7,807,147 (2010), hereafter referred to as Meruelo, Vermeij et al. (2010) Clinical and Developmental Immunology, Vol. 2010, Article ID 891505, pages 1-8, doi:10.1155/2010/891505, Ohminami et al. (2000) Blood, Vol. 95(1), 286-293, and Chen et al. (2000) J. Immunol., Vol. 165, 948-955. Note that claims 3-4 have been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant repeats their argument that claim 1 has been amended to recite that the two or more epitopes of one or more tumor associated antigens are derived from the tumor associated antigens: cancer testis antigen (NY-ESO-1 melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin or a combination thereof, and that none of the references teach or suggest this combination of tumor epitopes encoded by polynucleotide or alphavirus pseudotyped viral vector comprising said polynucleotide as claimed. In this argument, applicant appears to be implying that the polynucleotide may only encoded two or more epitopes derived from cancer testis antigen (NY-ESO-1),  melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin or a combination thereof. However, the polynucleotide as claimed is not so limited as discussed above in detail in the section entitled “Claim Interpretation”. As noted above, the polynucleotide of claim 1 continues to broadly encompass the presence of additional coding sequence, including coding sequence associated with suicide genes, and coding sequence for additional epitopes derived from tumor associated antigens not recited in claim 1, such as WT-1 recited in claim 21. Thus, it is not agreed that the polynucleotide as claimed must only encode two or more epitopes derived from NY-ESO-1,  melanoma antigen-A3 (MAGE-A3), BDZ binding kinase (pbk), or survivin. Furthermore, should applicant in future amendments to the claims limit the epitopes encoded by polynucleotide to epitopes which exclude the elected species of epitopes, which are SEQ ID NOS 23 and 32 derived from WT-1 and NY-ESO-1 respectively, the claims would no longer read on the elected subject matter and would be withdrawn from prosecution. See also MPEP 819 and the discussion above in the section entitled “Election/Restriction” which notes that applicant is not permitted to shift claims to a non-elected invention/species, even upon filing of an RCE. 
The applicant then references the same arguments provided in regards to Celis et al., Vermeij et al., Ohminami et al., and Chen et al. as they applied to the 103 above. These arguments were addressed in detail above and were not found persuasive. In regards to Meruelo et al., the applicant provides similar arguments to those applied against Allen et al., that Meruelo et al. doesn’t teach a Sindbis virus encoding multiple tumor antigen epitopes as claimed or provide working examples of their teachings using tumor antigen epitopes. As noted above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, specific evidence of success is not a requirement for any one or all of the references cited to establish obviousness. Only a reasonable expectation of success is necessary. In the instant case, Celis was cited for teaching a vector such as a recombinant viral vector comprising a polynucleotide encoding two or more epitopes of one or more tumor associated antigens, wherein each epitope is separated by an enzyme cleavage site such as a furin cleavage site (Celis et al., paragraphs 49, 78, 81, 83, 94-96, and 103). Celis et al. further teaches that the tumor associated antigens are associated with various tumors including ovarian tumors, and that the peptide epitopes derived from the antigen are 8-12 amino acids in length, and more specifically 9 amino acids in length  (Celis et al. paragraphs 59 and 76).  In addition, Celis et al. teaches the administration of the vector to a subject for generation of peptide specific immune response and the treatment or prophylaxis of cancer (Celis et al., paragraphs 106 and 112-115). Celis et al. further teaches that the virus is a lentiviral vector (Celis et al., paragraph 100). The rejection of record acknowledged that Celis et al. differs from the instant invention as claimed by not teaching that the viral vector is a Sindbis viral vector or a Sindbis pseudotyped lentiviral vector, or teach the further inclusion of a thymidine kinase gene in the vector. Meruelo et al. was cited to supplement Celis by teaching Sindbis viral vector and viruses pseudotyped with Sindbis virus envelope proteins, including a Sindbis pseudotyped lentivirus, which are useful for expressing two or more epitopes of a tumor associated antigen or antigens, which may further encode a suicide gene such as thymidine kinase, and which are capable of treating cancer in a subject (Meruelo et al., columns 4, 9, and 14). Therefore, it is maintained that based on the teachings of Meruelo et al. that Sindbis viral vectors and Sindbis pseudotyped lentiviral vectors can be used effectively to express two or more tumor antigen epitopes in methods of immunizing and method of treating a subject, and further that the vectors can include additional therapeutic genes such as thymidine kinase, it is maintained that it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the Sindbis pseudotyped lentiviral vectors or Sindbis vectors taught by Meruelo et al. as the viral vector in the methods of Celis with a reasonable expectation of success. It is further maintained that in view of the motivation provided by Vermeij et al. to utilize a multi-epitope approach to treating ovarian cancer using peptide epitopes derived from at least WT-1, NY-ESO-1, survivin, and p53, and the further teachings of Ohminami et al. and Chen et al. for WT-1 and NY-ESO-1 epitope 100% identical to SEQ ID NOS 23 and 32 and which are capable of stimulating tumor specific CTL, it would have been prima facie obvious to the skilled artisan at the time of filing to make a viral vector or Sindbis pseudotyped lentiviral vector as taught by Celis in view of Meruelo et al. comprising SEQ ID NO:23 and SEQ ID NO:32 separated by a furin cleavage site and further sequence encoding peptide epitopes derived from survivin and p53 also separated by furin cleavage sites, and to use said virus to treat ovarian cancer with a reasonable expectation of success. 
In regards to applicant’s allegations of unexpected results, it is reiterated that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. MPEP 716.01(c). Second, it is further noted that whether any unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, a greater, or greater than additive, effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected MPEP 716.02 (a) and (d). In the instant case, the claims have been subject to an election of species requirement and the elected species currently under examination are the WT-1 peptide epitope of SEQ ID NO:23 and the NY-ESO-1 peptide epitope of SEQ ID NO:32, applicant’s working example-the evidence of allegedly unexpected results- utilized a Sindbis virus vector encoding three epitopes, an NY-ESO-1 epitope (SEQ ID NO:3), a GP70 epitope (SEQ ID NO:280), and a survivin epitope (SEQ ID NO:4). The peptide epitopes utilized do not include a WT-1 epitope, specifically SEQ ID NO:23, and further do not include the specific NY-ESO-1 epitope currently under examination, specifically SEQ ID NO:32. In addition, it is noted that applicant’s working example does not meet the limitations of either claim 1 or claim 21 in terms of peptide epitopes encoded by the virus. Thus, applicant’s working example does not provide any results which directly read on the elected species of peptide epitopes taught by the cited prior art. Further, while applicant’s results show reduced tumor growth in mice bearing a CT26 tumor when vaccinated with the sindbis virus encoding these three NY-ESO-1, GP70, and survivin epitopes compared to mice vaccinated with a sindbis virus encoding only the NY-ESO-1 epitope, these results are not unexpected as Celis et al. demonstrates that a multi-epitope polypeptide comprising three different peptide epitopes separated by furin cleavage sites was substantially more effective in stimulating peptide specific CTL in vitro than single peptide epitopes and that the enhanced CTL response was observable in vivo where vaccination with the multi-epitope polypeptide enhanced CTL response to the individual peptide epitopes, include weakly immunogenic epitopes from tumors (Celis et al., Figures 9 and 12). Thus, for the reasons set forth above, applicant’s allegations of unexpected results are not found persuasive in overcoming the rejection of record. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633